Citation Nr: 1821732	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-47 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of special monthly compensation (SMC).

2.  Entitlement to a higher level of SMC.

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a back disability).


REPRESENTATION

Veteran represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1968, February 1975 to February 1978, and from October 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, June 2015, October 2015, and April 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded the matter of entitlement to SMC based on aid and attendance.  The Veteran testified before the undersigned Veterans Law Judge in an October 2015 video conference hearing.

In December 2016, the Board denied entitlement to service connection for chronic fatigue syndrome, granted entitlement to special monthly compensation based on the need for regular aid and attendance of another person, and remanded the issue of entitlement to service connection for degenerative arthritis of the lumbar spine.  The Veteran appealed the Board's denial of service connection for chronic fatigue syndrome to the United States Court of Appeals for Veterans Claims (Court) which, in September 2017, on the basis of a Memorandum Decision, affirmed the Board's denial.

In an April 2017 decision, the RO implemented the Board's decision, in pertinent part, awarding SMC based on the need for aid and attendance from September 30, 2010, and SMC under 38 U.S.C. 1114(p), effective September 30, 2010.  In July 2017, the Veteran filed a notice of disagreement with the RO's April 2017 decision:  requesting a higher level of SMC and an earlier effective date for the award of SMC.  To date, no SOC has been furnished regarding these issues.  Because the July 2017 NOD placed these issues in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the SMC claims, the Veteran submitted a July 2017 NOD to the RO's April 2017, rating decision that granted SMC based on the need for aid and attendance from September 30, 2010, and granted SMC under 38 U.S.C. 1114(p), effective September 30, 2010.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

As to the claim of service connection for a back disability, the Veteran contends that he injured his lower back in approximately 1982 rappelling in a training exercise when he dropped approximately 30 feet landing on his heels because the rope was too long.  See, e.g., August 2009 VA treatment record; see also October 2015 VA back examination.  Alternatively, he contends that his lumbar spine disability is the result of being a paratrooper.

The Veteran's DD Form 214 reflects his decorations and awards include the Purple Heart Medal, Combat Infantryman Badge, and the master parachutist badge.

On October 2015 VA back examination, it was opined that the back disability is less likely than not was incurred in or caused by his claimed in-service injury, event or illness.  It was noted that his service treatment records showed no evidence of any chronic back disability occurring in service.  The first notation of a "bad back" was made with his claim in February 2002, more than 20 years after his discharge from service.

The Board finds the October 2015 VA back examination to be inadequate as the opinion did not address the Veteran's contention that his lumbar spine disability was due to his duties as a paratrooper, or address whether, despite the lack of evidence of a chronic back disability during service, the Veteran's current lumbar spine disability could be related to the described repelling injury.  Accordingly, in December 2016, the Board remanded the appeal to provide the Veteran a new VA examination.

In December 2017, a VA examiner opined that the Veteran's back disability is less likely than not was incurred in or caused by his claimed in-service injury, event or illness.  The rationale was that while documentation of Veteran's repelling accident is present in the HPI section of a neurology consult at the University of Iowa, in January, 2013, there are no service treatment records regarding back pain.  The examiner noted that on Reserve enlistment examination in 1992, Veteran did not report back pain and normal back examination was noted at that time.  The examiner concluded that while the Veteran was a parachutist, there are no service treatment records related to back pain.

The Board finds that the December 2017 VA medical examiner's opinion in inadequate as it was predicated on the absence of a documented in-service back injury or complaint of back pain, without regard to the Veteran's competent report of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Additionally, the examiner failed to comply with the Board's December 2016 remand directive requesting an opinion as to whether the Veteran's current back disability is consistent with a repelling accident.  Accordingly, remand is needed to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Prepare an SOC regarding the issues of entitlement to an earlier effective date for the grant of SMC and entitlement to a higher level of SMC.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

2.  Obtain from an appropriate clinician an opinion regarding the etiology of the Veteran's current back disability.

The clinician is to opine as to whether it is at least as likely as not the Veteran has a lumbar spine disability consistent with a repelling accident in which the rope was too long and the Veteran landed on his heels after landing from 30 feet high.

The examiner is also to opine as to whether it is at least as likely as not that any diagnosed lumbar spine disability is related to the Veteran's active service, to include the combined effect of his parachuting jumps during active service.

The examiner must address the Veteran's competent report of back pain since service, to include whether such pain was related to his current back disability.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

